NUMBER 13-08-309-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
______________________________________________________________

JOHNSON B. HONTANOSAS,                                                   Appellant,

                                          v.

MOONYEEN HONTANOSAS,                                 Appellee.
_____________________________________________________________

          On appeal from the County Court at Law No. 4
                    of Hidalgo County, Texas.
______________________________________________________________

                       MEMORANDUM OPINION
             Before Justices Rodriguez, Benavides, and Vela
                   Memorandum Opinion Per Curiam

      Appellant, Johnson B. Hontanosas, attempted to perfect an appeal from a divorce

decree entered by the County Court at Law No. 4 of Hidalgo County, Texas, in Cause No.

F-2037-06-4. We dismiss the appeal for want of jurisdiction.
       The order subject to appeal was signed on September 4, 2007, but the notice of

appeal was not filed until January 15, 2008. On June 6, 2008, the Clerk of this Court

notified appellant that the appeal did not appear to have been timely filed so that steps

could be taken to correct the defect, if it could be done. The Court requested that

appellant file a response regarding the timeliness of his notice of appeal within ten days

from the date of receipt of this Court’s letter, and notified appellant that the appeal would

be dismissed if the defect was not cured after the expiration of ten days from the date of

receipt of this letter.

       Appellant filed a response entitled “Motion to Extend Time to Pay Filing Fee after

Consideration of Attached Affidavit of Indigence with Explanation of Why Appeal was

Perfected Timely.” Appellee, Moonyeen Hontanosas, has subsequently filed a “Contest

to Appellant’s Motion to Extend Time to Pay Filing Fee after Consideration of his Affidavit

of Purported Indigence and Motion to Dismiss Appeal.”

       After due consideration of these pleadings, we DENY appellant’s motion to extend

time to pay filing fee and further DENY appellant’s motion seeking additional time to correct

deficiencies in the filing of the appeal. We GRANT appellee’s motion to dismiss the

appeal.

       As stated previously, the order subject to appeal was signed on September 4, 2007.

Appellant filed a motion for new trial, and accordingly, the notice of appeal was due on

December 3, 2007, but the notice of appeal was not filed until January 15, 2008. See TEX .

R. APP. P. 26.1(a)(1). The times for filing a notice of appeal are jurisdictional, and absent

a timely filed notice of appeal or an extension request, we must dismiss the appeal. See

TEX . R. APP. P. 2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)

                                             2
(holding that once extension period has passed, a party can no longer invoke an appellate

court's jurisdiction); see also Barrera v. Canales, No. 04-01-00221-CV, 2001 Tex. App.

LEXIS 3878, *2 (Tex. App.–San Antonio June 13, 2001, no pet.) (per curiam).

         The Court, having examined and fully considered the documents on file and

appellant’s failure to timely perfect his appeal, is of the opinion that the appeal should be

dismissed for want of jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR

WANT OF JURISDICTION. See TEX . R. APP. P. 42.3(a),(c).

                                                                       PER CURIAM

Memorandum Opinion delivered and
filed this the 29th day of August, 2008.




                                             3